Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, filed 05/17/2021, are persuasive. The current Office Action is made non-final.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen et al (US Patent No. 2018/0135365) in view of Back (US Patent No. 6,454,542).

Knudsen teaches:

limitations from claim 1, an apparatus comprising: a motor (the motor is not disclosed, however it is inherent that a motor of some form must be present to drive the pump); a fluid pump (120) functionally connected to the linear motor 

Knudsen does not teach a particular type of pump/motor used in the well pump apparatus, such as a linear motor-pump;

However, Back teaches:

limitations from claim 1, a linear fluid pump (1, 1P) driven by a linear motor (19, 21) in fluid communication with a subsurface well (9, Back teaches that the pump is used as a mud pump for drilling; C. 1 Lines 11-31);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize a linear motor-pump as the pump 128 in Knudsen to provide mud pressure in the system, such as the mud pump taught by Back, in order to provide a smooth flow of fluid at a desired capacity in a pump of smaller size than conventional pumps (see C. 1 Lines 26-49 and C. 9 Lines 50-60 of Back);



Back further teaches:

limitations from claim 2, wherein the linear motor comprises a hydraulic cylinder (19, 21) and a fluid barrier (19p, 21p) disposed therein, the hydraulic cylinder being in selective fluid communication on opposed sides of the fluid barrier with a hydraulic fluid source (FIG. 3; S1 via L1-L2; C. 4 Line 47 through C. 5 Line 28);

limitations from claim 3, wherein the fluid barrier is a piston (19p, 21p) functionally connected to the fluid pump via a connecting rod (C. 3 Lines 42-43);

limitations from claim 8, wherein the fluid pump comprises a hydraulic cylinder (1) and a movable fluid barrier (1p), the movable fluid barrier being functionally coupled to the linear motor (via rod 1R and plate 22, see FIG. 2);

limitations from claim 9, wherein the fluid pump comprises a one way valve (11, 14) in fluid communication between the fluid source (6) and a respective fluid chamber (within cylinder 1, indicated with dashed lines) defined by the movable fluid barrier in the hydraulic cylinder (C. 3 Lines 11-25);

limitations from claim 10, wherein the fluid pump comprises a one wave valve (see outlet valves 12, 16) in fluid communication between the subsurface well (6) 

limitations from claim 11, wherein the linear motor and the fluid pump are arranged substantially vertically and in axial alignment (see FIG. 2-5; C. 1 Lines 41-46; the axis of each motor/pump are parallel);



Knudsen further teaches:

limitations from claim 7, wherein the pressure sensor (222) is in fluid communication with a fluid return conduit (130) fluidly coupled to the fluid outlet of the subsurface well (paragraph 24);



Knudsen further teaches:

limitations from claim 12, a method comprising: measuring a fluid pressure in a subsurface well with a pressure sensor disposed at a fluid outlet of the subsurface well (via sensor 222 at line 130; FIG. 1-2; paragraph 24); determining a difference between the fluid pressure and a selected pressure of the subsurface well (paragraph 24); operating a motor functionally coupled to a fluid pump (the motor is not disclosed, however it is inherent that a motor of some form must be present to drive the pump 120) at a rate based on the difference between the fluid pressure and the selected pressure of the subsurface well (paragraph 24), and stopping operation of the linear motor when the fluid pressure is substantially equal to the selected pressure of the subsurface well (paragraph 24-25; the controller 204 actuates the control devices 206, including pump 120, to maintain the wellbore pressure within a desired range limit, at 

Knudsen does not teach a particular type of pump/motor used in the well pump apparatus, such as a linear motor-pump;

However, Back teaches:

limitations from claim 12, a linear fluid pump (1, 1P) driven by a linear motor (19, 21) in fluid communication with a subsurface well (9, Back teaches that the pump is used as a mud pump for drilling; C. 1 Lines 11-31); wherein the linear motor comprises a hydraulic cylinder (19, 21) and a fluid barrier (19p, 21p) disposed therein, the hydraulic cylinder being in selective fluid communication on opposed sides of the fluid barrier with a hydraulic fluid source (FIG. 3; S1 via L1-L2; C. 4 Line 47 through C. 5 Line 28), and wherein operating the linear motor comprises moving hydraulic fluid under pressure into an hydraulic cylinder on one side of the fluid barrier, a rate of the moving hydraulic fluid under pressure being related to the rate of operating the linear motor (C. 3 Lines 26-63 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize a linear motor-pump as the pump 128 in Knudsen to provide back pressure in the system, such as the mud pump taught by Back, in order to provide a smooth flow of fluid at a desired capacity in a pump of smaller size than conventional pumps (see C. 1 Lines 26-49 and C. 9 Lines 50-60 of Back); 





limitations from claim 13, wherein the fluid barrier is a piston (19p, 21p) functionally connected to the fluid pump via a connecting rod (C. 3 Lines 42-43);

limitations from claim 14, further comprising automatically reversing direction of movement of the linear motor when the piston in the linear motor approaches a longitudinal end of the linear motor (C. 4 Lines 47-67);

limitations from claim 15, wherein the piston approaching a longitudinal end of the linear motor comprises measuring proximity of the piston to the longitudinal end via a proximity sensor (see C. 4 Lines 47-67; sensors A-D);

limitations from claim 16, wherein the fluid pump comprises a hydraulic cylinder (1) and a movable fluid barrier (1p), the movable fluid barrier being functionally coupled to the linear motor (via rod 1R and plate 22, see FIG. 2);

limitations from claim 17, wherein the fluid pump comprises a fluid inlet and a fluid outlet (see valves 11, 14 and 12, 16 respectively), the fluid inlet of the fluid pump in fluid communication with a fluid source (6), and the fluid outlet of the fluid pump in fluid communication with the subsurface well (C. 2 Lines 25-34);

limitations from claim 18, further comprising constraining flow of fluid from the fluid source (6) to an interior of the hydraulic cylinder (1) of the fluid pump via the fluid inlet only to a direction from the fluid source to the interior (via valves 11, 14);

limitations from claim 19, further comprising constraining flow of fluid from an interior of the hydraulic cylinder (1) of the fluid pump via the fluid outlet of the fluid pump only to a direction from the interior to the subsurface well (via valves 12 and 16);





Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen et al (US Patent No. 2018/0135365) in view of Donnally et al (US PGPub No. 2015/0308420).

Knudsen teaches:

limitations from claim 1, an apparatus comprising: a motor (the motor is not disclosed, however it is inherent that a motor of some form must be present to drive the pump); a fluid pump (120) functionally connected to the linear motor and comprising a fluid inlet (see FIG. 1, the line from pit 132), the fluid inlet configured to be in fluid communication with a fluid source (122, 132), and a fluid outlet (see FIG. 1, the pipe at 124) configured to be in fluid communication with a subsurface well (paragraph 13); a pressure sensor (222) disposed outside of the subsurface well and in fluid communication with a fluid outlet of the subsurface well (paragraph 24), the pressure sensor configured to measure a fluid pressure of the subsurface well and produce a signal corresponding to the fluid pressure of the subsurface well (220; see FIG. 2 and paragraph 24); and a controller (204) functionally coupled to the pump motor and the pressure sensor (at 206 via signal 208; FIG. 2, paragraph 24), wherein the controller is configured to: receive the signal corresponding to the fluid pressure from the pressure sensor (220); determine a difference between the fluid pressure and a selected pressure of the subsurface well (paragraph 24); adjust an operation of the pump motor based on the difference between the fluid pressure and the selected pressure of the subsurface well; and stop the operation of the linear motor when the fluid pressure of the subsurface well is substantially equal to the selected pressure of 

Knudsen does not teach a particular type of pump/motor used in the well pump apparatus, such as a linear motor-pump;

However, Donnally teaches:

limitations from claim 1, a linear fluid pump (140) driven by a linear motor (125A) in fluid communication with a subsurface well (165, Donnally teaches that the pump is used as a mud pump for drilling; paragraph 36);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to utilize a linear motor-pump as the pump 128 in Knudsen to provide back pressure in the system, such as the mud pump taught by Donnally, in order to provide a smooth flow with less pulsation in a pump of smaller size than conventional pumps (paragraph 9 of Donnally);



Donnally further teaches:

limitations from claim 2, wherein the linear motor comprises a hydraulic cylinder (125A) and a fluid barrier (130A) disposed therein, the hydraulic cylinder being in selective fluid communication on opposed sides of the fluid barrier with a hydraulic fluid source (via lines P1 and P2; paragraph 35);



limitations from claim 4, further comprising at least one position sensor (230, 231A…) functionally coupled to the linear motor, the at least one position sensor generating a signal corresponding to a longitudinal position of the piston within the linear motor (paragraph 82);

limitations from claim 5, further comprising a first position sensor (231A…) disposed at a first end of the linear motor and a second position sensor (231A…) disposed at a second end of the linear motor opposing the first end (see paragraph 82), wherein the first position sensor and the second position sensor each generate a signal corresponding to a longitudinal position of the piston within the linear motor (paragraph 82);





Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Back (US Patent No. 6,454,542) in view of Marica (US Patent No. 9,366,248).

Back teaches:

limitations from claim 21, an apparatus comprising: a system for controlling pressure of a well during drilling operations (C. 1 Lines 10-32), the system comprising: a linear motor (19, 21) comprising a first hydraulic cylinder (19, 21) and a first fluid barrier (19p, 21p) disposed therein, the first hydraulic cylinder being in selective fluid communication on opposed sides of the first fluid barrier with a hydraulic fluid source to move the first barrier (FIG. 3; S1 via L1-L2; C. 4 

Back teaches that the valve (V-1, V-2) is controlled via a switch (R-1, R-2) based upon proximity sensors (A-1 for example), rather than a controller providing proportional control;

However, Marica teaches:

limitations from claim 21, a mud pump for a down well system (C. 12 Lines 41-57) including a linear pump (105) and motor (175), the motor connected (via line 320) to a hydraulic fluid source (pump 225) via a proportional solenoid valve (210); and a controller (250b; C. 7 Lines 1-26 teach that the valves 210 are actuatable based upon a signal from sensor 250b, the examiner maintains that some form of controller must be present to receive the signal and then actuate the valves) in signal communication with the proportional output solenoid valve and operable to communicate a proportional control signal to the proportional output solenoid valve to cause a corresponding proportional flow rate of the drilling fluid output via the fluid outlet of the fluid pump (C. 7 Lines 1-41);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was file to provide a proportional solenoid valve as the solenoid valve (V-1) of Back, such as is taught by Marica, in order to allow a desired pressure output of the pump to the well throughout the pumping cycle by controlling a stroke of the motor.


Response to Arguments
Applicant’s arguments, see response, filed 05/17/2021, with respect to the rejection(s) of claim(s) 1-20 under Rietsma have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Knudsen.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In this case the prior art does not teach a pump connected to a linear motor, an output of the pump in communication with a subsurface well, and the motor being coupled to a controller and a pressure sensor, such that the fluid pump is operated to maintain a selected pressure in the subsurface well; further wherein the motor includes a hydraulic cylinder in selective communication with a hydraulic fluid source on either side of a fluid barrier, a proportional solenoid valve in communication with the controller and applying a hydraulic pressure to a side of the fluid barrier based upon a difference between a measured and desired well fluid pressure;
Knudsen teaches a subsurface pumping assembly but is silent as to a linear hydraulic motor and any associated valve control.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746